It having been shown that the wound on the party assaulted was on the neck, in close proximity to the jugular vein, it was relevant and proper to prove by the physician the relative positions of the arteries and veins in the neck and the dangerous character of the wound. The court did not err in its various rulings on the admissibility of evidence touching the question.
It was competent to prove by the physician to whom the wounded man was carried for medical attention, that defendant came to his house about 10 minutes after the wounded man had been brought there, and, not being under arrest, and without accusation having been made against him, made inquiry as to the seriousness of the wound. It having been shown that the defendant was not influenced by hope or fear, it was competent for the state to prove declarations, made by the defendant a short time after the difficulty, tending to show a consciousness of guilt. Thomas v. State, 139 Ala. 30, 36 So. 734; Washington v. State, 106 Ala. 58, 17 So. 546.
We find no error in the record, and the judgment is affirmed.
Affirmed. *Page 416